Optimal Strategic U.S. Equity Ltd. v SPV OSUS Ltd. (2019 NY Slip Op 02648)





Optimal Strategic U.S. Equity Ltd. v SPV OSUS Ltd.


2019 NY Slip Op 02648


Decided on April 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2019

Friedman, J.P., Sweeny, Webber, Kahn, Oing, JJ.


6908 653693/14

[*1]Optimal Strategic U.S. Equity Ltd., Plaintiff-Appellant,
vSPV OSUS Ltd. formerly known as SPV Optimal SUS Ltd., Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Saliann Scarpulla, J.), entered on or about March 24, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto filed March 20, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: APRIL 9, 2019
CLERK